Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 8 recites: 
a vehicle communication control step of …
a distance measuring step of measuring a ..
a battery remaining-amount recognizing step of …
a distance measurement control step of …

These are interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 9 recites "a recording medium" which covers forms of non- transitory tangible media and transitory media per se in view of the ordinary and customary meaning of computer program distribution media. See 1351 OG (02/23/2010), "Subject Matter Eligibility of Computer Readable Media". 
Further, Applicant's specification is open ended with respect to the recording medium.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable JP2021089236A in view of Foster et al. (US 20200275369).

Regarding claim 1, JP2021089236A discloses a vehicle control apparatus (Title; Abstract discloses apparatus for measuring distance between a vehicle and a portable terminal carried by a user) comprising: 
a vehicle communication control unit performing communication with a mobile terminal used by a user of a vehicle when the mobile terminal positions within an out-vehicle communication area within a predetermined distance from the vehicle   (Abstract; page 4, 6th last paragraph discloses “…presence of the smartphone 2 in the area …. The vicinity of the door refers to a range within a predetermined working distance from the outer door handle”; wherein predetermined distance would be the area around the vehicle and the predetermined working distance);
a distance measuring unit measuring a vehicle-terminal distance, the vehicle-terminal distance being a distance between the vehicle and the mobile terminal (page 3, paragraph below middle of page starting with “The in-vehicle system 1 uses radio waves between the in-vehicle system 1 and the smartphone 2 to determine the distance or position of the smartphone”;
page 3, last paragraph starting with “In addition, the in-vehicle system 1 and the smartphone 2 of the present embodiment are configured to enable wireless communication (hereinafter, BLE communication) compliant with the Bluetooth Low Energy (Bluetooth is a registered trademark) standard as a second communication method”; wherein two methods of  determining distance are disclosed: using UWB and using BLE);
and a distance measurement control unit measuring the vehicle-terminal distance by a first distance measurement mode repeatedly measuring the vehicle-terminal distance by the distance measuring unit without depending on reception, by the vehicle communication control unit, of measurement instruction information transmitted from the mobile terminal (Abstract discloses “…a distance estimation unit F5 for estimating a distance between the UWB communication instrument 12 and the portable terminal on the basis of round-trip time Tp ….”;
page 3, paragraph below middle of page starting with “The in-vehicle system 1 uses radio waves between the in-vehicle system 1 and the smartphone 2 to determine the distance or position of the smartphone”; wherein the 1st mode is the UWB mode;
page 7, 2nd full paragraph starting with “The correction time…”;
page 4, 2nd paragraph discloses “…pulse series signal composed of a plurality of impulses …”; wherein repeatedly measuring would correspond to being done by the series of impulses;
page 2, approximately middle of page discloses “distance from the vehicle to the mobile terminal can be calculated using ….TOA, TDOA methods; hence without depending on reception of measurement instruction);
and a second distance measurement mode measuring the vehicle-terminal distance by the distance measuring unit (page 3, last paragraph starting with “In addition, the in-vehicle system 1 and the smartphone 2 of the present embodiment are configured to enable wireless communication (hereinafter, BLE communication) compliant with the Bluetooth Low Energy (Bluetooth is a registered trademark) standard as a second communication method”; wherein the 2nd mode is the BLE mode).
in response to reception, by the vehicle communication control unit, of the measurement instruction information transmitted from the mobile terminal when communication is established between the vehicle communication control unit and the mobile terminal (page 6, last paragraph discloses communication is established between the mobile terminal and control unit; page 8, paragraph near middle of page starting with “Next, the position estimation process…” discloses connection established for position estimation purposes, hence “instruction information transmitted from the mobile terminal” is obvious and inherent).
JP2021089236A does not disclose:
a battery remaining-amount recognizing unit recognizing a remaining amount of a battery provided in the vehicle;
by switching, based on the remaining amount of the battery recognized by the battery remaining-amount recognizing unit, between ..
Foster discloses a battery remaining-amount recognizing unit recognizing a remaining amount of a battery provided in the vehicle ([0126] discloses UWB and BLE modes and use of battery level (9th last line)).
In the same field of endeavor, Foster discloses ([0126]) that UWB is a high power mode and BLE is a low power mode. Hence it would be obvious to one of ordinary skill in the art that if the battery level is low, BLE is the preferred mode and when battery power is high, UWB is preferred for it’s longer range. Hence under Rationales for Obviousness (MPEP 2143, Rationale E, Obvious to Try), it would be obvious to switch between BLE and UWB use BLE when the battery is low and use UWB when the battery is high. This would correspond to the limitation “ ..by switching, based on the remaining amount of the battery recognized by the battery remaining-amount recognizing unit, between ..”.
In [0063], Foster discloses his wireless devices can be used in a motor vehicle, hence in the same field of endeavor.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the method, as taught by Foster, in the system of JP2021089236A because this would preserve battery power when it is low.
Claims 8 – 10 recite equivalent limitations to those in claim 1 and are analyzed similarly as in claim 1. 

Allowable Subject Matter
Claims 2 - 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to use of multiple communication schemes between a vehicle and mobile terminal:

Hiroki et al.  (US 20200114872) discloses mobile terminal device and vehicle control system.
Amano et al. (JP2019115211A) discloses Information Processing Device.
Tamane et al. (US 5,10,7227) discloses a clock generating circuitry using PLLs and frequency multipliers.
Takano  (US 20190122466) discloses onboard device and mobile terminal.
Mitsuharu et al. (JP2015059396A) discloses vehicle controller and portable communication terminal.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632